Citation Nr: 9911935	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-09 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for birth defects of 
children, claimed as residuals of exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  His service included a tour in Vietnam from February 
1969 to March 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision that denied 
the veteran's claims of service connection for hepatitis C 
and for birth defects of his children.


FINDING OF FACT

A claim of service connection for birth defects of the 
veteran's children is not cognizable under applicable law and 
regulations.


CONCLUSION OF LAW

The claim of entitlement to service connection for birth 
defects of children, claimed as a residual of Agent Orange is 
denied for lack of entitlement under the law.  38 U.S.C.A. 
§§ 101, 1110, 1116 (West 1991); 38 C.F.R. §§ 3.1(d), 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his exposure to Agent Orange during 
service in Vietnam led to birth defects to some of his 
biological children, and that one of his children died from 
such defects.  In particular, he contends that his daughter 
born in 1970 was born premature and was diagnosed and treated 
for a twisted perforated and undeveloped intestine.  He said 
that another daughter born in 1971 has a congenital hip 
problem as a result of an underdeveloped ball and hip 
sockets.  He said that in 1980 another daughter was born with 
severe and multiple birth and mental defects and that she 
died at age 18 months.  The veteran said that he has two 
other children who were born in 1989 and 1991 respectively, 
and have no defects.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  With the exception of cases of 
spina bifida, the provisions relating to the award of 
compensation benefits for disability due to exposure to Agent 
Orange contemplate payment only for disabilities suffered by 
a "veteran".  38 U.S.C.A. § 1116(a)(1)(A) (West 1991); 
38 C.F.R. § 3.814 (1998) (enacted effective October 1, 1997).  

As the veteran's claimed birth defects of some of his 
children do not include spina bifida, there is no provision 
for a grant of service connection on account of birth defects 
or for death resulting from such defects.  Martin v. Brown, 8 
Vet. App. 138 (1995).  This is despite the VA examiner's 
opinion in 1997 that "The V.A. accepts a relationship 
between exposure to Agent Orange and genetic effects on the 
children of exposed subjects."  In cases such as this, where 
the law does not provide a basis for redress, the claim must 
be denied as lacking legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for birth defects of 
children is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that he has a current diagnosis of 
hepatitis C and that he suffers from symptoms of dehydration, 
chills, sweats and diarrhea.  His service medical records are 
devoid of a diagnoses of hepatitis C, or of treatment or 
complaints for these reported symptoms.  

Postservice medical evidence includes VA examination reports 
in 1997 that reflect diagnoses of disabling chronic active 
hepatitis.  They also reflect the veteran's report of 
treatment for fatigue since 1972, and an examiner's opinion 
that "It is as likely as not that [the veteran] contracted 
Hepatitis C while in service."  However, it is uncertain 
whether this examiner actually examined the veteran, or 
whether he reviewed the veteran's claims file prior to 
proffering his opinion.  Moreover, even if the examiner did 
review the veteran's claims file, it appears that the claims 
file is incomplete.  In this regard, the veteran reported 
that he had been seen by his private physician in 1972 for 
complaints of fatigue.  He said that at that time laboratory 
tests were performed as well as a liver biopsy.  Although the 
veteran completed authorization of release forms in 1995 
allowing the VA to obtain his postservice medical records, 
including those from the 1970s, he did not provide the 
complete addresses of the medical facilities that he was 
treated at.  This is despite the RO's specific request for 
such information.   

The United States Court of Appeals for Veterans Claims 
(Court) (formally the United States Court of Veterans 
Appeals) has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Governing regulations also prove that when, during 
the course of review, it is determined that further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).

In order to ensure that a medical opinion regarding the 
etiology of the veteran's hepatitis C is based on a complete 
and accurate history of this disease, another attempt should 
be made to obtain the postservice treatment records beginning 
in the 1970s.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Suttmann v. Brown, 
5 Vet. App. 127 (1993).  After any additional medical records 
have been obtained and incorporated into the claims file, the 
veteran should be afforded a VA examination.  The examiner 
should be asked to review the veteran's claims file prior to 
the examination. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide information 
regarding the complete names, addresses 
and dates of treatment from all health 
care providers (VA and non-VA) who have 
treated him for symptoms related to 
hepatitis C since service.  When he 
responds and provides the necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all pertinent records 
that are not already on file.

2.  Thereafter, the veteran should be 
afforded a VA examination for hepatitis 
C.  The examiner should review the entire 
claims file, including records obtained 
pursuant to the action sought above, and 
provide an opinion as to the medical 
probability that the veteran's hepatitis 
C is attributable to his military 
service.  In arriving at such an opinion, 
the methods of contracting hepatitis C, 
its clinical course and pathology, the 
first manifestations of symptoms evident 
in the record, and a detailed history 
obtained from the veteran should be 
considered.  All findings, opinions and 
bases should be set forth in detail.

3.  The RO should then review the claim 
on appeal.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.  

After the veteran had his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims file should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarify data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition oft his appeal.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

